Order of April 29, 1931, order of February 9, 1932, resettling said order, and judgment of May 22, 1931, unanimously affirmed, without costs. The second amended complaint in substance and in legal effect is identical with the first amended complaint. The first amended complaint was held to be insufficient in law by an order made February 27, 1931, and entered March 12, 1931, from which no appeal was taken. Accordingly, the sufficiency of the second amended complaint is res adjudicata and the question may not be reviewed on an appeal from an order dismissing the second amended complaint. Nor may the question be urged on the appeal from the judgment since the notices of appeal from the judgment do not bring up for review the order of March 12, 1931. Young, Kapper, Hagarty, Carswell and Tompkins, JJ., concur.